UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):January 23, 2013 REAL DATA, INC. (Exact name of registrant as specified in its charter) Utah 0-27177 87-0427597 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 2984-G Austin Springs Blvd. Miamisburg, OH (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (425) 391-3019 Galtech Semiconductor Materials Corporation 25th Street , Issaquah, WA 98029 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 —Amendments to Articles of Incorporation or Bylaws. On January 10, 2013 by unanimous vote of the Board of Director’s, Galtech Semiconductor Materials Corporation, Inc. name was authorized to be changed to Real Data, Inc. On January 23, 2013, the amendment to the Galtech Articles of Incorporation was approved and so certified by The State of Utah Division of Corporations and Commercial Code. . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REAL DATA, INC. Registrant Dated: January 31, 2013 By: /s/ Dr. Frank N. Kautzmann, III Dr. Frank N. Kautzmann, III, Chairman, CEO and President 2
